EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Karthika Perumal on June 6, 2022.
The application has been amended as follows: Claim 21 is amended to identify use with the device of Claim 5. 
21. (Examiner’s Amendment) A method to operate the infant milk dual-delivery device of Claim 5, the method comprising:
attaching a nipple to a nipple receiving component of the infant milk dual-delivery device, the infant milk dual-delivery device containing (1) the nipple receiving component, (ii) a gavage milk delivery component with a frustoconical portion and an elongate tube portion connectable to an enteral feeding tube, and (ii1) a retaining ring in fluid connection with the gavage milk delivery component and the nipple receiving component and removably connected to an infant feeding bottle;
attaching the enteral feeding tube to the gavage milk delivery component;
attaching the infant milk dual-delivery device to the infant feeding bottle via the retaining ring; and
inverting the infant feeding bottle and adjusting the position of the infant milk dual- delivery device to initiate a flow of milk from the infant feeding bottle into the nipple to facilitate nipple feeding only or alternately into the gavage milk delivery component to facilitate gavage feeding only, wherein, no fluid flows into the nipple receiving component during gavage feeding and no fluid flows into the gavage milk delivery component during nipple feeding.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present claims recite a novel structure of a milk dual delivery device capable of both gavage and nipple feeding. In particular, the present invention uses a 90 degree angle of separation between the two outlets which allows for selective feeding by angling the bottle and outlet. The prior art device of Hendricks (US 2008/0103475) Figure 10 shows a much larger angle of separation between the nipple and gavage outlet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736